Campbell J.:
The respondent, having been convicted of an assault with intent to commit the crime of murder, alleged exceptions before sentence, and these are certified up for our opinion under the statute.
The first exception was taken to so much of the charge of the Court as defines the various classes of homicide, and instructs the jury what facts must exist to render the accused guilty of the offense charged.
As abstract definitions, we are of opinion that the definitions given are wanting in preciseness, and would not, in many cases, be as accurate as they should be to guide a jury. But it would be very unsafe, in practice, to construe the language of a charge without reference to the facts upon which it is given. In this case, the bill of exceptions sets forth the whole facts; and in determining the legal propriety of the charge, we must bear these in mind. If the whole facts were not before us, it might perhaps be neces* sary to look solely at the general correctness of the rules laid down, as universal propositions.
The facts show that there was no evidence in any way tending to prove that if death had ensued, the homicide would have been either excusable or justifiable. Neither do they tend to show that it would have come within the terms of voluntary manslaughter, for there are none of the elements in the case which would reduce an intentional killing to that *292grade. Involuntary manslaughter was excluded, because the charge expressly informed the jury that an intention to take life was a necessary ingredient of the offense charged. The facts relating entirely to a case which, if death had ensued, would have constituted murder, there was no error in the charge given which could in any way prejudice the respondent, or mislead the jury to his damage, unless it was in so touch of it as authorized a conviction where the intent was to commit murder in the second degree. This seems to have, 'been the real ground of the exceptions appearing of record, as taken to the charge given; and it was in reference to this that a specific charge was asked, the refusal of which is the ground of the second exception.
We are somewhat at a loss to perceive the exact point of the objection to the charge of the Recorder on this subject. He had already laid it down very distinctly that in order to constitute the offense there must be an express intent to destroy life. If we should hold that murder in the second degree is always an unintentional killing, the refusal to charge as requested could do no harm, because the instructions actually given would prevent a verdict without proof of the more aggravated offense. The jury could not, under the charge, convict of any unintentional offense. But the language of the statute is entirely too plain for controversy. Whenever a man assaults another, intending to commit murder, the crime is complete. The intention to take life under any circumstances which would not render the killing manslaughter or justifiable or excusable homicide, constitutes the offense under the statute. As the questions presented seem to be founded on a misapprehension of the views expressed by this Court in the case of The People v. Potter, 5 Mich. 6, we deem it proper to repeat the explanations given on that occasion, and to define the different degrees of murder under our statute.
Murder at the common law, embraced all unlawful killing done with malice aforethought. Murder under our statute *293embraces every offense which would have been murder at common law, and it embraces no other crime. But murder is not always attended with the same degree of wicked design, or, to speak more accurately, with the same degree of malice. It may be committed in cold blood, and with much calculation, and it may be committed on a sudden impulse of passion, where the intent is formed and executed in the heat of blood, without any sufficient provocation to extenuate the degree of the offense to manslaughter. In both of these instances, and in the intermediate cases where the design is of greater or less duration, there is the actual intent to take life. Other cases exist, where, in the attempt to commit some other offense which is malum in se and not merely malum prohibitum, human life is taken without an express design to take it, and yet the crime is held to be murder, because resulting from the same species of depravity or maliciousness which characterizes that offense when committed designedly.
The statute, recognizing the propriety of continuing to embrace within the same class all cases of malicious killing, has, nevertheless, divided these offenses into different grades for the purposes of punishment, visiting those which manifest deep malignity with the heaviest penalties known to our law, and punishing all the rest according to a sliding scale, reaching, in the discretion of the Court, from a very moderate imprisonment to nearly the same degree of severity prescribed for those convicted of murder in the first degree. Each grade of murder embraces some cases where there is a direct, intent to take life, and each grade also embraces offenses where the direct intent was to commit some other crime. As the law names all of the offenses, an attempt to commit which renders the person who takes life guilty of murder in the first degree, no difficulty can arise in defining the degree of any murder committed, without the actual design either of taking life or of doing bodily harm to the person assailed.
*294Except in the cases expressly named in the statute, murder in the first degree requires the existence of a deliberate intention to take life; and any slaying in which a jury should find either the absence of deliberation, or that the intent was to commit another and a lesser injury, must be either murder in the second degree, or one of the lighter grades of homicide. Accordingly, in the case of Potter, where the court below had held that the jury could convict of murder in the first degree upon any proof which would establish murder at common law, we reversed the decision, and held that murder in the first degree, except in the specified cases, could only be made out by proof of express malice, and a deliberate design against life itself. We were not called upon in that case to go any further into definitions, and we accordingly abstained from so doing.
The common law having made no distinction in the offense or its punishment, it is not to be wondered at that text-writers should differ in their views of the exact boundaries between express and implied malice; and the terms are not such as would give a modern jury any very clear idea, without explanation. We think the language of the statute itself, taken in connection -with its context, affords to persons in our times a very fair means of judgment. And the best modern writers have had the good sense to convey their ideas in such terms as are generally intelligible.
When, therefore, following the statute, we hold murder in the first degree to be that which is willful, deliberate, and premeditated, and all other murders to be murder in the second degree, we should be undertaking a task which, if possible, would be exceedingly dangerous to undertake, to enumerate what facts constitute deliberation, and what exclude it. Practically, a jury could rarely find much difficulty in applying the test. Where there is positive proof of previous threats, ill-will, or preparation, and all of such a nature as to lead naturally and clearly to a fatal crime, questions seldom arise. It is where surrounding circum*295stances are not clearly proven, and where the offense has no established antecedents, that difficulties have arisen in defining it.
In all these cases the circumstances proven must be taken into the account, and the jury must, from the whole facts, determine the intent and the deliberation. Voluntary manslaughter often involves a direct intent to kill, but the law reduces the grade of the offense because, looking at the frailty of human nature, it considers great provocations sufficient to excite the passions beyond the control of reason. But provocations often arise which are of less intensity, and are not in law regarded as sufficient to reduce the crime to manslaughter. If it appears that murder is committed upon a heat of passion engendered entirely by such provocations, and suddenly conceived, such a murder can not properly be called deliberate. But whenever murder is intentionally committed without serious provocation, and under circumstances which do not reasonably account for such an excitement of passion as naturally deprives men of deliberation, common experience teaches us that such an act is wanton, and its perpetrator responsible for it, as in other cases of coldblooded crime. The time within which a wicked purpose is formed is immaterial, provided it is formed without disturbing excitement. The question of deliberation, when all the circumstances appear, is one of plain common sense, and an intelligent jury can seldom be at a loss to determine it. No sane man acts without some cause for his action; and it is not difficult, in most cases of murder, to determine whether the cause was a sudden heat or not. The Recorder, although not precisely accurate in confining all murder in the second degree to intentional homicide, presented very intelligibly the difference in intent between the two degrees.
As murder in the second degree, like voluntary manslaughter, does embrace some cases of intentional killing, he was entirely correct in refusing the instructions prayed for, which would confine the statutory assault with intent to *296commit murder to the offense which involves a deliberate intent. The intent to kill must undoubtedly be established, as an inference of fact, to the satisfaction of the jury; but they may draw that inference, as they draw all other inferences, from any fact in evidence which, to their minds, fairly proves its existence. Intentions can only be proved by acts, as juries can not look into the breast of the criminal. And where any act is knowingly committed which naturally and usually leads to certain consequences, a jury certainly has the right, in the exercise of ordinary sagacity, to draw the inference that such results are intended.
There is no error in the proceedings, and a new trial is denied. Let it be certified accordingly.